DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “providing a recipe collection comprising a list of multiple recipes for the preparation of the food inside a data structure” in lines 3-4.  It is unclear if the food is disposed inside a data structure.  For purposes of examination Examiner interprets the claim to recite “providing a recipe collection comprising a list of multiple recipes, the recipe collection provided inside a data structure.”
Claim 1 recites the limitation “recipes” in line 4.  It is unclear if this refers to “a recipe collection” recited in Claim 1, line 3, “multiple recipes” recited in Claim 1, line 3, or to entirely different recipes.
Claim 1 recites the limitation “the thematic category in the data structure” in lines 13-14.  There is insufficient antecedent basis for the thematic category being associated with the data structure.
Clarification is required.
Claims 3-8 and 16-22 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Gaag et al. US 2016/0249771 in view of Altaf et al. US 2016/0103839 and Sauerwald et al. US 2018/0070774.
Regarding Claim 1, Van der Gaag et al. discloses a method of operating a kitchen machine suitable for preparing foods (‘771, Paragraph [0005]).  The method comprises the steps of providing a recipe collection comprising a list of multiple recipes (recipe database) for the preparation of the food wherein the recipe collection (recipe database) is provided inside a data structure (music file) which recipes are respectively assigned to a recipe type (‘771, Paragraphs [0013] and [0043]), specifying a user selected recipe for the preparation of the food (‘771, Paragraphs [0009], [0013], and [0042]), determining a thematic category assigned to the recipe, and providing an entertainment medium (sound output) dependent upon the thematic category (‘771, Paragraph [0018]).
Van der Gaag et al. discloses the control unit activating an internal playing device associated with the apparatus to play the entertainment medium (loudspeaker is provided in the food processor having a file to be usable for sound generation by the loudspeaker (‘771, Paragraph [0006]), which reads on the claimed step of sending activation signals via a communication connection between the kitchen machine and a playing device by a control unit, the activation signals triggering the external playing device to automatically play the entertainment medium (music file).  Van der Gaag et al. is silent regarding the control unit sending the activation signals via a communication connection between the kitchen machine and an external playing device.  Rather, Van der Gaag et al. teaches the entertainment medium being played by a control unit controlling a playing device internal to the kitchen machine.
Altaf et al. discloses a method comprising receiving a general dish specification that includes a selected dish type, a selected cuisine type, and one or more culinary objectives (‘839, Paragraph [0004]) and a food recipe scoring and ranking system including a recipe databases that includes recipes that identifies a dish type (‘839, Paragraph [0018]).  The user interface for interacting with a food recipe scoring and ranking system is conducted over an application program running on a computer or a serve connected to the user workstation (‘839, Paragraph [0017]) wherein computer readable program instructions are downloaded to an external computer or external storage device via a network (‘839, Paragraph [0042]).
Both Vander Gaag et al. and Altaf et al. are directed towards the same field of endeavor of methods of making foods using food recipes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Van der Gaag et al. and play the entertainment medium over an external playing device brought by a control unit that activates the external playing device and brings the external playing device into communication with the kitchen machine to automatically play the entertainment medium when the external playing device is activated by the control unit since Altaf et al. teaches that it was known to incorporate data file structures onto an external playing device.  The location of where the audio file is played, e.g. either internally within the kitchen machine or external to the kitchen machine, does not provide a non-obvious functional difference over the prior art since the Altaf et al. teaches that both embodiments were possible.
Further regarding Claim 1, in the event that it can be argued that Altaf et al. does not explicitly teach playing an entertainment medium audio file through the control unit that sends the activation signals via a communication between the kitchen machine and the external playing device, Van der Gaag et al. discloses the control unit activating an internal playing device associated with the apparatus to play the entertainment medium (loudspeaker is provided in the food processor having a file to be usable for sound generation by the loudspeaker (‘771, Paragraph [0006]).  Additionally, Sauerwald et al. discloses a method of operating a kitchen machine (kitchen appliance) suitable for preparing foods comprising the steps of specifying a recipe for the preparation of the foods (‘774, Paragraph [0001]) and providing an entertainment medium (audio data or music) (‘774, Paragraph [0010]) wherein recipes are provided inside a data structure (central data storage means) (‘774, Paragraphs [0006]-[0007] and [0021]) for providing the entertainment medium (audio data) which recipes are respectively assigned to a recipe type so that if the user selects the recipe the recipe type is determined by a control unit (computer) of the kitchen machine (‘774, Paragraph [0009]).  Sauerwald et al. further discloses the kitchen machine being a member of a data communications network wherein the data communications network has a central data storage means (‘774, Paragraph [0005]) wherein data is transmitted to the kitchen appliance and/or an external communications device and additionally to an external data communications device of a PC, mobile telephone, tablet, or the like (‘774, Paragraph [0011]) wherein data is provided directly or indirectly and communication is provided via a central data storage means of the data communications network (‘774, Paragraph [0012]).  The kitchen appliance is integrated in the data communications network with a laptop connected to the data communications network (‘774, Paragraph [0019]).  The disclosure of a PC, mobile telephone, tablet, or the like reads on the claimed external playing device capable of playing the entertainment medium.  The disclosure of the data communications network reads on the claimed control unit of the kitchen machine.  The disclosure of the data being transmitted to the kitchen appliance and/or an external communications device and additionally to an external data communications device of a PC reads on the claimed external playing device being in communication with the kitchen machine to automatically play the entertainment medium.
Both Van der Gaag et al. and Sauerwald are directed towards the same field of endeavor of methods of making food using food recipes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control unit of the kitchen machine configured to activate a playing device internal to the kitchen device to make the playing device play the entertainment medium and make the control unit configured to activate an external playing device to make the external playing device play the entertainment medium in the form of an audio file since Sauerwald teaches that it was known in the art to use a kitchen appliance to send information regarding audio data either internally within the kitchen appliance or externally to an external playing device such as a PC, mobile telephone, tablet, or the like.  The location of where the audio file is played, e.g. either internally within the kitchen machine or external to the kitchen machine, does not provide a non-obvious functional difference over the prior art since the Sauerwald teaches that both embodiments were possible.
Regarding Claim 3, Altaf et al. discloses the specifying of the user selected recipe being carried out by selecting the user selected recipe from the recipe collection by a user (‘839, Paragraph [0014]).
Regarding Claim 4, Altaf et al. discloses accessing to an external database and providing an external entertainment media collection by the external database (‘839, Paragraph [0042]).
Regarding Claim 5, Van der Gaag et al. discloses using a database provided in the housing of the food processor and outputting an adjusted audio file (‘771, Paragraph [0027]), which reads on the claimed step of providing an internal entertainment media collection by the kitchen machine.
Regarding Claim 6, Van der Gaag et al. discloses playing the entertainment medium (sound output) (‘771, Paragraph [0016]).
Regarding Claim 7, Van der Gaag et al. discloses compiling a profile collection (database) from different entertainment media (fie for tone output) (‘771, Paragraph [0025]) and storing the profile collection (‘771, Paragraph [0029]).
Regarding Claim 8, Altaf et al. discloses storing the profile collection via a transmission interface (local area network and/or wireless network) (‘839, Paragraph [0042]).
Regarding Claim 16, Van der Gaag et al. discloses the recipe data being provided by the kitchen machine (‘771, Paragraphs [0043] and [0051]).
Regarding Claim 17, Altaf et al. discloses provision of data occurring through the external entertainment media collection (‘839, Paragraph [0042]).
Regarding Claim 18, Van der Gaag et al. discloses the provision of the entertainment medium occurring through the internal entertainment media collection (‘771, Paragraph [0027]).
Regarding Claim 19, Van der Gaag et al. discloses the playing of the entertainment medium being carried out at least by the kitchen machine (‘771, Paragraph [0015]).
Regarding Claim 20, Van der Gaag et al. discloses the profile collection being automatically compiled by a selection of the user (‘771, Paragraph [0029]).
Regarding Claim 21, Van der Gaag et al. discloses the step of providing the entertainment medium being dependent upon the thematic category being performed by a storage unit (nonvolatile memory) (‘771, Paragraph [0043]).
Van der Gaag et al. modified with Altaf et al. is silent regarding the step of specifying the user selected recipe for the preparation of the food being based on a user input for specifying the user selected recipe on a user interface and the step of determining the thematic category being performed by the control unit of the kitchen machine.
Sauerwald et al. discloses a method of operating a kitchen machine (kitchen appliance) suitable for preparing foods comprising the steps of specifying a recipe for the preparation of the foods (‘774, Paragraph [0001]) and providing an entertainment medium (audio data) (‘774, Paragraph [0010]) wherein recipes are provided inside a data structure (central data storage means) (‘774, Paragraphs [0006]-[0007] and [0021]) for providing the entertainment medium (audio data) which recipes are respectively assigned to a recipe type so that if the user selects the recipe the recipe type is determined by a control unit (computer) of the kitchen machine (‘774, Paragraph [0009]).
Both Van der Gaag et al. and Sauerwald et al. are directed towards the same field of endeavor of methods of making food using food recipes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van der Gaag et al. and specify the recipe for the preparation of the foods based on a user input for specifying the recipe on the user interface since Sauerwald et al. teaches that it was known and conventional to have a user select the desired recipe to make.
Further regarding Claim 21, Altaf et al. discloses computer instructions being provided to a processor (‘839, Paragraph [0045]) and selecting a thematic category (cuisine type) (‘839, Paragraph [0004]).  Van der Gaag et al. discloses storing information on the control unit of the kitchen machine (‘771, Paragraph [0043]).
Regarding Claim 22, Van der Gaag et al. discloses the kitchen machine for preparing the food comprising a stirrer (agitator) and a heater for heating the food (‘771, Paragraph [0010]).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 12-13 of the Remarks that a device is needed that is smart on a high level like a PC or a mobile device as cited by the Office Action.  Applicant contends that Sauerwald discloses that data can be transmitted from a member of the network to the kitchen appliance or to an external device such as a PC, mobile telephone, or tablet.  Applicant asserts that Sauerwald only teaches that a member of the network such as a central data server transmits data to the kitchen appliance or to an external device and that Sauerwald does not teach that the external device is controlled by the kitchen appliance or that the external device is activated by the kitchen appliance.
Examiner notes that the rejection is based on a combination of Van der Gaag et al. modified with Altaf et al. and Sauerwald et al.  Altaf et al. is being relied upon to teach the limitations regarding computer readable program instructions are downloaded to an external computer or external storage device via a network (‘839, Paragraph [0042]) and suggests that the location of where the audio file is played, e.g. either internally within the kitchen machine or external to the kitchen machine, does not provide a non-obvious functional difference over the prior art since the Sauerwald teaches that both embodiments were possible.  Sauerwald et al. further discloses the kitchen machine being a member of a data communications network wherein the data communications network has a central data storage means (‘774, Paragraph [0005]) wherein data is transmitted to the kitchen appliance and/or an external communications device and additionally to an external data communications device of a PC, mobile telephone, tablet, or the like (‘774, Paragraph [0011]) wherein data is provided directly or indirectly and communication is provided via a central data storage means of the data communications network (‘774, Paragraph [0012]).  The kitchen appliance is integrated in the data communications network with a laptop connected to the data communications network (‘774, Paragraph [0019]).  The disclosure of a PC, mobile telephone, tablet, or the like reads on the claimed external playing device capable of playing the entertainment medium.  The disclosure of the data communications network reads on the claimed control unit of the kitchen machine.  The disclosure of the data being transmitted to the kitchen appliance and/or an external communications device and additionally to an external data communications device of a PC reads on the claimed external playing device being in communication with the kitchen machine to automatically play the entertainment medium.  Although Sauerwald et al. teaches a member of the network transmitting data to the kitchen appliance tor to an external device, Altaf et al. already teaches computer readable program instructions are downloaded to an external computer or external storage device via a network (‘839, Paragraph [0042]) and suggests that the location of where the audio file is played, e.g. either internally within the kitchen machine or external to the kitchen machine, does not provide a non-obvious functional difference over the prior art since the Sauerwald teaches that both embodiments were possible.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792